Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4 - 14 and 16 - 23 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art teaches wherein using a regulating device located proximate the return air intake (controllers (3 – 6))[fig. 5] to divert air directly to the energy storage device without flowing through the evaporator heat exchanger between the return air intake and the energy storage device ((air from upstream passage (14)) through the battery (8) without flowing through the evaporator heat exchanger (13)[fig. 5] in Takeuchi).
However, the prior fails to teach the newly amended limitation wherein a regulating device configured to divert the selected amount of return airflow directly to the energy storage device and direct a remainder of the return airflow directly to the evaporator heat exchanger without passing through the cargo compartment, the energy storage device, or the outside of the transportation refrigeration unit. Specifically, Takeuchi teaches configurations wherein a regulating device (controllers (3 – 6)) is able to direct return air through the evaporator (13) or the battery (8), but not in such a way that a selected amount is diverted towards the battery and a remainder is sent directly to the evaporator heat exchanger without passing through the battery. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724   
                                                                                                                                                                                                     
/BRIAN R OHARA/Examiner, Art Unit 1724